UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7674



ANTHONY L. BRADLEY,

                                            Plaintiff - Appellant,
          and


ISTIVAN CLEVONDON DOUGLAS,

                                                         Plaintiff,

          versus


ERNEST R. SUTTON, Superintendent of Pasquotank
Correctional Institute,

                                             Defendant - Appellee,
          and


MICHAEL F. EASLEY, Governor; THEODIS BECK,
Secretary, NC Department of Correction; DUPLIN
COUNTY MINIMUM CUSTODY CORRECTIONAL CENTER,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00248-H)


Submitted: April 26, 2007                        Decided: May 1, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Anthony L. Bradley, Appellant Pro Se. Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Anthony L. Bradley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm substantially for the reasons stated by the district court.*

Bradley v. Sutton, No. 5:05-ct-00248-H (E.D.N.C. Sept. 12, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      *
      Specifically, Bradley failed to exhaust his administrative
remedies relative to the claims that are the subject of the instant
action.

                                  - 3 -